Citation Nr: 0305375	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right great toe 
disability.  

2.  Entitlement to service connection for disability 
manifested by rash on hands, dry and splitting fingernails 
and bleeding fingers.  

(The veteran's claims of service connection for degenerative 
joint disease of the thoracic and lumbar spine; degenerative 
joint disease of the hips and right groin contusion; 
arthralgia of the hands; pain of multiple joints, including 
the knees, feet, and ankles; psychiatric disability other 
than post-traumatic stress disorder (PTSD), claimed as 
stress, fatigue and anxiety; headaches; and gastrointestinal 
disorder and diarrhea, as well as his disagreement with the 
denial of entitlement to service connection for PTSD, will be 
the subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1987 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran testified before a hearing officer at the RO in March 
1999.  

In a March 1998 rating decision, the RO denied service 
connection for degenerative joint disease of the thoracic and 
lumbar spine; degenerative joint disease of the hips and 
right groin contusion; arthralgia of the hands; pain of 
multiple joints, including the knees, feet, right great toe 
and ankles; rash on hands, dry and splitting fingernails and 
bleeding fingernails, claimed due to contact with jet fuel in 
service; psychiatric disability other than post-traumatic 
stress disorder (PTSD), claimed as stress, fatigue and 
anxiety; headaches; and gastrointestinal disorder and 
diarrhea.  The veteran perfected his appeal as to each of 
those issues.  Among those issues, the Board has determined 
that it can decide the issues of entitlement to service 
connection for right great toe disability and entitlement to 
service connection for rash on hands, dry and splitting 
fingernails and bleeding fingers.  The other issues will be 
the subject of a later decision.  

In a rating decision dated in December 2000, the RO denied 
service connection for PTSD, and the veteran filed a notice 
of disagreement with that decision.  The veteran has not been 
furnished a statement of the case on the issue of entitlement 
to service connection, and that matter will be addressed by 
the Board in a later decision.  


FINDINGS OF FACT

1.  The veteran received notice of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
the claims decided here has been obtained.  

2.  A right great toe injury in service resulted in the 
veteran's current right great toe disability, deformity of 
the distal phalanx status post removal of nail matrix.  

3.  The medical evidence does not demonstrate that the 
veteran has a rash on his hands, dry and splitting 
fingernails or bleeding fingers.  


CONCLUSIONS OF LAW

1.  The veteran's current right great toe disability, 
deformity of the distal phalanx status post removal of nail 
matrix, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).  

3.  Disability manifested by rash on hands, dry and splitting 
fingernails and bleeding fingers was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in June 1998 and supplemental statements of the case in 
September 1999, October 1999, March 2001 and May 2001.  In 
those documents, the RO informed the veteran of the 
requirements for service connection of a claimed disability, 
and in the March 2001 supplemental statement of the case, the 
RO outlined the provisions of the VCAA.  In that document, 
the RO notified that he should advise the RO of any 
outstanding lay or medical evidence and that given sufficient 
identifying evidence from the veteran, the RO would make all 
reasonable efforts to obtain such evidence or otherwise 
assist him in obtaining it.  The Board is satisfied that the 
veteran has been advised what evidence he should submit and 
what evidence VA would obtain on his behalf, in accordance 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran underwent VA examinations in July 1997 and 
September 2000, and VA medical records, including his VA pre-
employment examination report and outpatient treatment 
records are in the file.  The veteran's service medical 
records have been obtained, and the veteran has identified no 
other medical evidence that may be relevant to the issues the 
Board is considering in this decision.  In addition, the 
veteran provided testimony at a March 1999 hearing at the RO, 
and the veteran has provided written argument in conjunction 
with his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claims and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claims.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the lack of a diagnosis of a 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

Right great toe disability

The veteran contends that his current right great toe 
disability is the result of an injury in service in 1990 when 
a trailer hitch was dropped on his right foot.  

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of current right great toe 
disability, which satisfies element (1) of Hickson.  In this 
regard VA medical records show that the veteran has 
consistently given a history of an in-service right foot 
injury involving his right great toe and that VA X-rays in 
October 1999 showed irregularity of the tip of the distal 
phalanx of the right big toe from previous trauma.  When seen 
at a VA podiatry clinic in November 1999, the podiatrist 
noted that the nail was thick and some mycosis and 
incurvation were evident, but there was pain involving the 
entire toe.  In March 2000, it was planned to surgically 
remove the matrix of the right hallux and possibly the bone 
spurs seen on X-rays.  In a VA outpatient note dated in July 
2001, a VA podiatrist indicated that the veteran had had 
dystrophic growth of the nail plate of the right hallux and 
fungal infection and noted that he had undergone total 
permanent nail avulsion of the right hallux.  

With respect to Hickson element (2), the veteran's service 
medical records confirm that the veteran suffered an injury 
to his right great toe in service.  Specifically, the service 
medical records confirm that he received emergency care in 
January 1990 with swelling and tenderness over 
metatarsophalangeal joints of the right foot after having 
dropped a trailer hitch on it.  X-rays showed no fractures, 
but he was put on crutches and medication.  Subsequent 
records show the veteran was seen on multiple occasions with 
continuing complaints of pain, particularly involving the 
right great toe.  Examiners noted swelling, discoloration and 
tenderness.  By late March 1990, the right great toe was 
still swollen with pain and discomfort with walking.  
Examination showed ecchymosis, swelling and pain on motion.  
The swelling and pain continued into late April 1990, and at 
that time there was continued swelling, discoloration and 
mild induration noted over the toe.  The veteran was 
eventually seen at an orthopedic consultation in May 1990 at 
which time the impression was resolved contusion/sprain, 
right great toe, although there was continued tenderness over 
the dorsum of the right MTP joint and limited active motion.  
Running was prohibited.  

Chronological service medical records do not otherwise 
mention the veteran's right great toe.  At his service 
separation examination in September 1992 the veteran reported 
he had foot trouble and that a trailer hitch had fallen on 
his right foot.  The examiner noted that a trailer tongue had 
fallen on the veteran's right foot in 1990 and that the 
veteran reported he was unable to flex his toes and 
experienced occasional pain.  The examiner said there was no 
activity compromise.  Although the examiner found no activity 
compromise with respect to the right great toe, the 
acknowledgment of the presence of residuals of the injury 
more than two years after the event in the Board's view 
establishes a chronic right great toe disability in service.  

With respect to Hickson element (3), nexus, the VA podiatrist 
who examined the veteran in July 2001 stated that the veteran 
had presented documentation that substantiated trauma to his 
right great toe in service.  The podiatrist stated that in 
light of this it was possible that the traumatic episode most 
likely caused a deformity of the distal phalanx and nail 
matrix, which would result in a dystrophic regrowth of the 
nail plate along with a fungal infection.  This opinion thus 
relates the veteran's current right great toe disability to 
his right great toe injury in service and provides a medical 
nexus between the current disability and service.  

The Board notes the absence of a showing of deformity of the 
right great toe distal phalanx in X-rays taken in service 
shortly after the trailer hitch fell on the veteran's right 
foot and that the service medical records do not mention 
toenail problems at that time.  This negative evidence weighs 
against the claim.  The VA podiatrist who is aware of the in-
service injury has, however, related the current right great 
toe disability to that injury, and in the absence of a 
medical opinion to the contrary weighs in favor of the claim.  
As the evidence for and against the claim is in relative 
equipoise, the Board will resolve all doubt in favor of the 
veteran and find that the veteran's great right toe 
disability, which includes deformity of the distal phalanx 
status post removal of nail matrix, is the result of injury 
in service.  Under the circumstances, the criteria for the 
award of entitlement to service connection for right great 
toe disability have been met.  The appeal is allowed.  



Rash on hands, dry and splitting fingernails and bleeding 
fingers  

With respect to the claim of entitlement to service 
connection for rash on hands, dry and splitting fingernails 
and bleeding fingers, the veteran has reported that during 
service he was involved in refueling operations.  He stated 
that when the jet fuel got on his hands it would burn and 
cause a rash on his hands.  He said his skin became so dry 
that his fingernails split and his fingers would bleed.  The 
service medical records do not document complaints of rashes 
on the hands, dry or splitting fingernails or bleeding 
fingers.  

Post-service medical records do not support the presence of 
chronic disability manifested by rash on hands, dry and 
splitting fingernails and bleeding fingers.  In particular, 
the Board notes that at an April 1994 pre-employment 
examination report related to the veteran's job as a VA food-
service worker, the veteran's skin was noted to be clear.  
Further, at a December 1996 Persian Gulf registry 
examination, there were no complaints or findings concerning 
the skin or nails on the hands, and the examiner stated that 
a dermatology consultation would not be ordered.  At a July 
1997 VA general medical examination, there were no complaints 
or findings concerning the skin or nails on the veteran's 
hands.  While a dermatologist noted there was distal lysis of 
the left 4th fingernail in April 1998, which he said might be 
early psoriasis, no other post-service medical record, 
including the report of the VA examination conducted at the 
Ohio State University Medical Center in September 2000 
includes any reference to rash on the hands, dry and 
splitting fingernails or bleeding fingers.  No later clinical 
records include mention of complaints, findings or diagnoses 
related to a rash on the hands, dry or splitting fingernails 
or bleeding fingers.  Overwhelmingly, the weight of the post-
service medical evidence is against finding the presence of 
current disability manifested by rash on the hands, dry and 
splitting fingernails or bleeding fingers.  

In light of the foregoing, the Board must deny this claim 
because of the absence of an identifiable disability 
manifested by skin rash, dry or splitting fingernails or 
bleeding fingers.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-94 (1992).  In this case, the preponderance of the 
evidence is against the claim, and service connection for 
rash on hands, dry and splitting fingernails and bleeding 
fingernails must be denied.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed Cir. 1998); Degmeitch v. Brown, 104 F.3d 1328 (Fed 
Cir. 1997) (service connection may not be granted unless 
current disability exists).  


ORDER

Service connection for right great toe disability, deformity 
of the distal phalanx status post removal of nail matrix, is 
granted.  

Service connection for disability manifested by rash on 
hands, dry and splitting fingernails and bleeding fingers is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

